Motion for change of venue and for other relief denied. Memorandum: We conclude that defendant has not, on this application, met his burden of demonstrating that there is "reasonable cause to believe that a fair and impartial trial cannot be had” in Livingston County (CPL 230.20 [2]). If it develops during the voir dire that a fair and impartial jury cannot be drawn, an appropriate application may then be made. The relief requested in the application before us is premature (see, People v DiPiazza, 24 NY2d 342; People v Kroemer, 151 AD2d 1049). Present—-Doerr, J. P., Boomer, Green, Balio and Davis, JJ.